Citation Nr: 0126094	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  97-27 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to March 30, 1992 
for service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to March 30, 1992 
for service connection for tinnitus.

3.  Entitlement to an earlier effective date for a 30 percent 
rating for service-connected PTSD.

4.  Entitlement to an effective date prior to April 10, 1996 
for a 50 percent rating for service-connected PTSD.

5.  Entitlement to an effective date prior to November 11, 
1999 for a 70 percent rating for service-connected PTSD.

6.   Entitlement to an effective date prior to November 11, 
1999 for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty from March 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC. 

The Board notes that in July 1993, the RO denied claims for 
service connection for hearing loss and a skin condition.  In 
May 1997, the RO increased the veteran's rating for his PTSD 
to 30 percent.  The veteran appealed the denials of service 
connection, as well as the issue of an increased rating for 
his PTSD.  However, during a September 1999 conference with a 
decision review officer, he withdrew these appeals.  See 
38 C.F.R. § 20.204(c) (2001); see also veteran's September 
1999 letter, September 1999 conference report, September 1999 
RO rating decision.  Therefore, these issues are not before 
the Board at this time.  

The claims for earlier effective dates for a 30 percent, 50 
percent and a 70 percent rating for service-connected PTSD, 
and the claim for an effective date prior to November 11, 
1999 for TDIU, are the subject of the REMAND portion of this 
opinion.  


FINDINGS OF FACT

1.  The veteran's formal application for compensation or 
pension was received at the RO on March 30, 1992.  

2.  In a decision, dated in July 1993, the RO granted service 
connection for PTSD, and assigned an effective date of July 
27, 1993; the veteran appealed the issue of entitlement to an 
earlier effective date for service connection for PTSD.

3.  In September 1999, the veteran withdrew his claim for an 
earlier effective date for service connection for PTSD. 

4.  In November 1999, the veteran filed a claim asserting 
that he was entitled to an earlier effective date for PTSD; 
in a decision, dated in November 1999, the RO assigned an 
effective date of March 30, 1992 for service connection for 
PTSD.  

5.  In a decision, dated in March 1997, the RO granted 
service connection for tinnitus; in a decision, dated in 
November 1999, the RO assigned an effective date of March 30, 
1992 for service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  An  effective date for service connection for PTSD 
earlier than March 30, 1992 is not warranted.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2001).

2.  An  effective date for service connection for tinnitus 
earlier than March 30, 1992 is not warranted.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

The Board initially notes that the only issues before the 
Board are claims for earlier effective dates.  As such, the 
law is dispositive of the claims, and does not appear that 
the VCAA has any application to these claims.  See generally 
Livesay v. Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 2001) 
(en banc).  

In any event, the Board finds that it duties under the VCAA 
have been fulfilled.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see 
also 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The appellant was notified 
in the RO's November 1999 decisions that the evidence did not 
show that the criteria had been met for effective dates prior 
to March 30, 1992 for service connection for PTSD and 
tinnitus.  Those are the key issues in this case, and the 
rating decisions, as well as the statements of the case 
(SOC's), and a December 2000 supplemental statement of the 
case (SSOC), informed the veteran of the relevant criteria.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, the SOC and 
the SSOC sent to the appellant informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has not referenced any obtainable evidence not of 
record that might aid his claims or that might be pertinent 
to the basis of the denial of these claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Earlier Effective Date-Service Connection, PTSD

A review of the veteran's written statements, and in 
particular a letter received in October 2000, shows that he 
essentially argues that the correct effective date for 
service connection for PTSD is one of three dates during 
service in which he participated in combat (he has provided 
three dates between 1965 and 1996).  He also appears to argue 
that, at the time of his separation from service, that he was 
mentally incapable of filing a claim, and that the correct 
effective date for his PTSD should therefore be the day after 
his separation from service, i.e., June 8, 1967.

The Board first notes that this claim has a long 
administrative history, which will be briefly detailed.  
Received on March 30, 1992 was the veteran's application for 
disability compensation or pension.  He did not reference any 
specific disability as the basis for his claim.  In April 
1992, the RO requested additional information from the 
veteran to include the disabilities for which he was claiming 
service connection.  In July 1993, the veteran submitted a 
letter indicating that he wanted to reopen his claims for 
service connection for PTSD and tinnitus.  By rating action 
in August 1994, the RO granted service connection for PTSD, 
and assigned an effective date of July 27, 1993.  The veteran 
appealed the issue of entitlement to an effective date prior 
to July 27, 1993 for service connection for PTSD.  However, 
in a letter, received September 14, 1999, the veteran stated 
that he wished to withdraw this appeal.  That same day, he 
had a conference with a decision review officer at the RO.  
The report of this conference shows that it was agreed that 
the veteran would withdraw his appeal on this issue.  See 
September 1999 conference report.  The appeal having been 
withdrawn, the RO's July 1993 decision was final.  See 
38 U.S.C.A. § 7105(c) (West 1991).  

Although the RO's August 1994 decision, which determined that 
the correct effective date for service connection for PTSD 
was July 27, 1993, was final, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In September 1999, the RO increased the veteran's rating for 
his PTSD to 50 percent, and assigned an effective date of 
April 10, 1996 for the 50 percent rating.  In a letter, 
received from the veteran in November 1999, he stated that he 
wanted to "appeal the effective date of claim."  The RO's 
November 1999 decision shows that it interpreted the 
veteran's November 1999 letter as a "reinstituted" appeal.  
In a November 1999 decision, the RO amended the date of 
service connection for PTSD to March 30, 1992.  

The veteran appealed this decision.  Specifically, in October 
2000, the RO received a VA Form 9 in which the veteran 
expressed disagreement with the assignment of the effective 
date for service connection for PTSD.  This submission is the 
equivalent of a notice of disagreement.  See also transcript 
of veteran's hearing, held in October 2000, in which he 
expressed disagreement with the assignment of the effective 
date for service connection for PTSD.  See 38 C.F.R. § 20.202 
(2000); see also Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(when oral remarks (i.e., hearing testimony) are transcribed, 
a statement becomes written).  In December 2000, the RO sent 
the veteran a "supplemental statement of the case" which 
discussed this issue.  In February 2001, a substantive appeal 
was received as to this issue.  

As previously stated, the RO interpreted the veteran's 
November 1999 letter as a "reinstituted" appeal.  In other 
words, this letter was interpreted as a cancellation or 
revocation of his September 1999 withdrawal of his appeal.  
However, once he withdrew his appeal in September 1999, the 
claim ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29, 
31-32 (1996).  The Board further notes that the veteran's 
letter, received September 14, 1999, shows that he stated 
that he wished to withdraw this appeal, and that same day, he 
had a conference with a decision review officer at the RO.  
The report of this conference shows that it was agreed that 
the veteran would withdraw his appeal on this issue.  See 
September 1999 conference report.  Given the foregoing, the 
evidence does not show that the veteran was misguided or 
lacked understanding of the consequences of his actions.  Id. 
at 32.  In addition, the Board points out that the November 
1999 letter was received after the appeal period for the RO's 
August 1994 decision had expired.  See 38 C.F.R. § 20.302.  
Therefore, the RO's 1994 decision became final when the 
veteran withdrew his appeal in September 1999.  

Given the foregoing, and despite the RO's November 1999 
analysis of this claim as a straightforward claim for an 
earlier effective date, the Board would normally begin by 
considering the threshold question of whether new and 
material evidence has been submitted to reopen the claim for 
an earlier effective date for service connection for PTSD.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, No. 01-7007 (Fed. Cir. Sept. 19. 2001).  
However, the Board notes that in Lapier v. Brown, 5 Vet. App. 
215 (1993), the Court stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case such 
a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

Lapier at 216-217.

Applying the Court's holding in Lapier to the instant case, 
even if the appellant had submitted "new and material" 
evidence regarding his claim, the effective date for the 
grant of service connection for PTSD could never be earlier 
than the date the RO received that claim to reopen, i.e., 
November 1999.  Therefore, absent CUE, there is no factual or 
legal basis upon which this appellant could obtain the remedy 
he seeks, and his claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also Lapier v. Brown, 5 
Vet. App. at 216-17 (Reopening based upon new and material 
evidence "could not result in an earlier effective date 
because an award granted on a reopened claim may not be made 
effective prior to the date of receipt of the reopened 
claim.").  

Furthermore, even if it were to be assumed solely for the 
sake of argument that there was a timely appeal of the 
initial rating action assigning the effective date, there 
would still be no basis under the law for assignment of an 
effective date earlier than March 30, 1992.  Applicable 
regulation provides that the effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  The language 
of this regulation is clear and unambiguous.  It leaves no 
room for interpretation.  Absent a claim within one year of 
separation from service, there is no basis for assigning an 
effective date earlier than the date of receipt of claim.  
The veteran's initial claim for compensation was received 
more than one year after his separation; therefore, his 
arguments notwithstanding, the effective date can be no 
earlier than the date of receipt of claim.

The Board finds that, as a matter of law, the Board has no 
basis upon which to find that the veteran is entitled to an 
effective date prior to March 30, 1992 for the award of 
service connection for PTSD.  In Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the Court held that where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board should be terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  As the law is dispositive of the instant case, the 
benefit of the doubt rule is not for application.



II.  Earlier Effective Date-Service Connection, Tinnitus

A review of the veteran's written statements, and in 
particular his letter received in October 2000, shows that he 
essentially argues that the correct effective date for 
service connection for tinnitus is one of three dates during 
service in which he participated in combat (he has provided 
three dates between 1965 and 1996).  He also appears to argue 
that, at the time of his separation from service, that he was 
mentally incapable of filing a claim, and that the correct 
effective date for his tinnitus should therefore be the day 
after his separation from service, i.e., June 8, 1967.

In March 1997, the RO granted service connection for 
tinnitus, and assigned a 10 percent rating.  The RO assigned 
an effective date for service connection (and hence, the 10 
percent rating) of July 27, 1993.  There was no appeal, and 
the RO's March 1997 decision became final.  See 38 U.S.C.A. 
§ 7105(c) (the Board parenthetically notes that in May 1997, 
a timely notice of disagreement (NOD) was received with 
regard to an increased rating for tinnitus.  However, in a 
letter received in June 1997, the veteran stated that he 
wished to withdraw his NOD).    

In September 1999, the RO increased the veteran's rating for 
his PTSD to 50 percent, and assigned an effective date of 
April 10, 1996.  In a letter, received from the veteran in 
November 1999, he stated that he wanted to "appeal the 
effective date of claim."  This letter was received more 
than two years after the RO's (final) March 1997 decision, 
which granted service connection for tinnitus and assigned a 
10 percent rating with an effective date of July 27, 1993.  
In a November 1999 decision, the RO amended the date of 
service connection for tinnitus (and the 10 percent rating) 
to March 30, 1992 (the RO's November 1999 decision is unclear 
as to whether the RO accepted the veteran's November 1999 
letter as a timely NOD to its March 1997 decision, insofar as 
it pertained to the effective date for service connection for 
tinnitus, cf. 38 C.F.R. § 20.302(a), or whether the RO raised 
the issue sua sponte).  In a letter, received in October 
2000, the veteran raised the issue of entitlement to an 
earlier effective date for service connection for tinnitus, 
which may be construed as an NOD.  In December 2000, the RO 
denied the claim, on the basis that a claim had not been 
filed prior to March 30, 1992.  In January 2001, a statement 
of the case was issued.  In February 2001, a substantive 
appeal was received.  

In summary, the RO's March 1997 decision, which granted 
service connection for tinnitus, and assigned an effective 
date for service connection of April 10, 1996, was final.  In 
November 1999, the RO amended the effective date to March 30, 
1992.  In October 2000, the veteran raised the issue of 
entitlement to an earlier effective date for service 
connection for tinnitus.  In December 2000, the RO denied the 
claim, on the basis that a claim had not been filed prior to 
March 30, 1992.

At this point, the analysis of this claim is essentially the 
same as the analysis of the claim in Part I, supra.  Despite 
the RO's analysis of this claim in December 2000 as a 
straightforward claim for an earlier effective date, the RO's 
March 1997 decision assigning an effective became final.  In 
such a case, the veteran has no legal basis for an earlier 
effective date absent a showing of CUE.  Lapier v. Brown, 5 
Vet. App. 215 (1993).  In other words, even if the appellant 
had submitted "new and material" evidence regarding his 
claim, the effective date for the grant of service connection 
for tinnitus could never be earlier than the date the RO 
received that claim to reopen, i.e., October 2000.  
Consequently, the Board finds that, as a matter of law, the 
Board has no basis upon which to find that the veteran is 
entitled to an effective date prior to March 30, 1992 for the 
award of service connection for tinnitus.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also Lapier, 5 Vet. App. 
at 216-17.  

Again, even if it were to be assumed solely for the sake of 
argument that there was a timely appeal of the initial rating 
action assigning the effective date, there would still be no 
basis under the law for assignment of an effective date 
earlier than March 30, 1992.  Applicable regulation provides 
that the effective date of service connection will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  The language of this regulation is 
clear and unambiguous.  It leaves no room for interpretation.  
Absent a claim within one year of separation from service, 
there is no basis for assigning an effective date earlier 
than the date of receipt of claim.  The veteran's initial 
claim for compensation was received more than one year after 
his separation; therefore, his arguments notwithstanding, the 
effective date can be no earlier than the date of receipt of 
claim.  As the law is dispositive of the instant case, the 
benefit of the doubt rule is not for application.


ORDER

An effective date prior to March 30, 1992 for service 
connection for PTSD is denied.  

An effective date prior to March 30, 1992 for service 
connection for tinnitus is denied.  



REMAND

During his hearing, held in July 2001, the Board received a 
medical report from the veteran concerning the history of his 
PTSD.  This evidence has not been reviewed by the originating 
agency, and was received subsequent to the issuance of the 
December 2000 supplemental statement of the case (SSOC).  A 
supplemental statement of the case (SSOC) considering this 
evidence has not been issued.  In addition, the appellant 
specifically stated that he did not waive consideration by 
the regional office.  See 38 C.F.R. § 20.1304(a), (c) (2001).  
In this respect, regulations provide that any pertinent 
evidence which is accepted by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case (SSOC), unless this procedural right is waived by 
the appellant.  See id.  Given the foregoing, and as it 
appears that the evidence received in July 2001 is pertinent 
to the earlier effective date issues remaining in appellate 
status, the Board is required to take action pursuant to 38 
C.F.R. § 20.1304(c) to ensure preliminary consideration by 
the RO.  

The claims are therefore REMANDED to the RO for the following 
development:

After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issues of entitlement to an earlier 
effective date for a 30 percent, 50 
percent and 70 percent rating for 
service-connected PTSD, and entitlement 
to an earlier effective date for TDIU, on 
a de novo basis, including the evidence 
received in July 2001 without a waiver of 
RO review.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



